— Judgment unanimously affirmed. Memorandum: Defendant contends that the suppression court erred in denying his motion to suppress certain items of physical evidence because they were the fruits of an illegal arrest. We agree with the suppression court that the information radioed to the officers describing the robbery suspect, which matched the officer’s observation of defendant, was sufficient to provide probable cause for defendant’s arrest (see, CPL 140.10 [1] [b]; People v Brnja, 50 NY2d 366, 372-373). Further, since defendant did not specifically challenge the reliability of the information relayed to the officer, reliability may be presumed (see, People v Dodt, 61 NY2d 408, 416; People v Jenkins, 47 NY2d 722, 724). (Appeal from judgment of Erie County Court, D’Amico, J. — attempted robbery, first degree.) Present — Callahan, J. P., Boomer, Pine, Lawton and Davis, JJ.